DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 11/08/2021 has been entered. Claims 1-5 remain pending in the current application. The amendment overcomes each and every 35 USC 112(b) rejection in the Non-Final Rejection dated 08/18/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the upper section" in line 12 of the amended claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5 are rejected as they each depend on rejected claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gollot (US 4,266,509 A) in view of Overmyer (US 3,109,183 A), Moure (US 4,195,436 A), and Fontenay (EP 1466524 A1).
Regarding claim 1, Gollott discloses a system of fattening for molluscs, for use in marine environments (abstract), comprising: 
a first and a second components (as shown in figure 3, uprights 20 define at least two components, each component showing four trays 44, and the row closest to the ground displaying 
a supporting frame (figures 3 and 6, panel structure 14 and wooden runners 16) for the first and second components (figures 4-6), each of the first and second components comprising a pair of longitudinally spaced uprights (figures 3 and 6, uprights 20) between which are located several brackets (figure 2, angle members 42) that carry the breeding compartments (figures 2 and 6); and
wherein the first and second components are aligned longitudinally (figures 3 and 6) and connected by the upper ends of their respective uprights (as shown in figure 6, framework 10 has upper ends of respective uprights 20) to a single crossbar (figure 6, upper frame member 28) to provide a portable module (figures 1-6 show modules of framework 10 at different views, with modules being defined, for example, between frame members 28 and 30; figure 6 displays the frame members 28 and 30 defining modules of receptacles 38; the modules shown in figure 1 are portable via lifting and lowering of suspension cable 48).

Gollott does not disclose: 
the supporting frame generally located horizontally between two flotation tubes of a platform; 
an upper section having first coupling members spaced longitudinally on its surface to receive the fixed uprights and a lower section with second coupling members constructed with a lower face fitted to an upper edge of the flotation tubes on said platform; 
wherein said first coupling members and said uprights have respective and corresponding openings for coupling, designed to receive a removable coupling device that is applied horizontally, connecting the said first coupling members and said uprights in such a way that said module can be maintained or separated with respect to the supporting frame and consequently the platform.



a supporting frame (figure 1, stringers 62 and 64) generally located horizontally (figure 1) between two flotation tubes (figure 1, drums 16; column 2, lines 25-30, “The drums…have a cylindrical portion…intermediate rings…and annular flanges or beads…,”) of a platform (figure 1, platform 20) having 
a lower section (figure 1) with coupling members (figure 1, structural elements 22 and 24; column 2, lines 19-25, “Drums…are rigidly secured to one another by structural elements…,”) with a lower face (elements 22 and 24 have two faces, with one of the faces being a lower face) fitted to an upper edge of the flotation tubes (figure 1) on said platform.

Moure teaches: 
a supporting frame (figure 3, square side 60) generally located horizontally (figure 3) having 
an upper section (figure 3) having first coupling members (figures 3-4, latch orifice 23) spaced longitudinally on its surface (figure 3) to receive fixed uprights (figure 3, columns 20), said first coupling members and said uprights have respective and corresponding openings (figures 3-5) for coupling (figures 3-5).

Fontenay teaches: 
first coupling members (figures 1-2, sleeves 4) and uprights (figure 1, piles 3) having respective and corresponding openings (figures 1-3; paragraph 0014 of translated description, “Each sleeve has two coaxial openings 10 adapted to receive a pin 12, which can moreover be immobilized axially by an elastic pin 13 of agricultural type arranged perpendicularly to the end of the pin 12. The axis of the openings 10 is perpendicular to the branch of the base 2 on which the sleeve 4 is welded, which makes it possible to facilitate the handling of the pin 12. In the example shown, 
connecting the said first coupling members and said uprights in such a way that a module (figures 1-2, device 1 includes one or more sets of modules, with the modules including sets of piles 3 and sets of sleeves 4) can be maintained or separated (paragraph 0015 of translated description, “Each pile is adapted to be threaded into a sleeve 4 so as to extend vertically from the base 2. Each pile is drilled in its lower part with a bore 11 adapted to receive the pin 12. The pin 12, engaged both with the openings 11 and the bore 10, provides axial immobilization of the pile 3 in the sleeve 4,”) with respect to a supporting frame (figures 1-2, base 2) and consequently a platform (figure 1, device 1).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gollott and include the supporting frame generally located horizontally between two flotation tubes of a platform; an upper section having first coupling members spaced longitudinally on its surface to receive the fixed uprights and a lower section with second coupling members constructed with a lower face fitted to an upper edge of the flotation tubes on said platform; wherein said first coupling members and said uprights have respective and corresponding openings for coupling, designed to receive a removable coupling device that is applied horizontally, connecting the said first coupling members and said uprights in such a way that said module can be maintained or separated with respect to the supporting frame and consequently the platform., as taught by Overmyer, Moure, and Fontenay, in order to: 
permit a platform and supporting frames to float on water via flotation tubes (e.g., Overmyer, column 1, lines 45-60, “A further object is to provide a structural element of the aforesaid type which readily fits onto the ends of oil drums and secures the drums rigidly together to form pontoons of any desired length, and which is adapted to support stringers extending parallel with the pontoons for supporting a platform or the like,”; column 3, lines 46-53, “While the present 
permit stability of uprights within a structure and within a body of water (e.g., Moure, column 2, lines 53-58, “The structure of the trap 1 is held together with four corner columns 20 which are hollow and made out of plastic. The two corner columns 20 on the bottom may be filled up with a heavy material, sand or the like, if the user so desires in order to give stability to the trap 1 when it settles on the bottom of the body of water,”); and 
permit dismantling or moving of uprights for cases of harvesting and transport (e.g., Fontenay, paragraphs 0009 and 0015, “Each pile of a support can be easily handled independently of the rest of the support, the assembly and disassembly of this pile not affecting the other piles of the support. In addition, the fact that each pile is mounted substantially vertically on the base allows mechanical harvesting of the molds carried by this pile without it being necessary to remove it from the base,”).

	Regarding claim 2, Gollott as modified discloses the limitations of claim 1, and further discloses the module (figures 1-6 show modules of receptacles 38) comprising hooks (figures 1-6, anchor eyes 36) to aid their separation from the supporting frame (column 1, lines 64-67; while panel structure 14 is stated to be secure to framework 10, according to column 2, lines 61-66, the eyes 36 can aid separation of components of framework 10 from panel structure 14 whenever a user administering the framework 10 desires to separate panel structure 14 from components of framework 10, “After the fifteen day or less period of depuration has ended, the framework enclosure is lifted from the water containing all of the trays and the shellfish therein,”).

.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gollott as modified by Overmyer, Moure, and Fontenay as applied to claim 1 above, and further in view of Wiegardt (US 3,766,888 A).
Regarding claim 4, Gollott as modified discloses the limitations of claim 1, and further discloses the brackets (figures 2-3, angle members 42) being counterbalanced on each side of the pair of uprights (figure 3 shows angling members 42 between uprights 20), aligned vertically (figure 3). 
However, Gollott does not appear to specifically disclose the brackets being orientated at angles that are between 30 degrees to 45 degrees to the horizontal.
	Wiegardt teaches brackets (figure 4, baffles 47) being orientated at angles that are between 30 degrees to 45 degrees to the horizontal (figure 4; column 5, lines 2-7 and 30-39, “Reference is made to FIG. 4 showing that the horizontal plane formed by the lower beams 32 and tray supports 38, is sloped downwardly from the forward end of the raft in order to achieve uniform water flow upwardly through trays positioned in the raft as will be described,”; “Referring to FIG. 4 baffles 47 graduated in length from the forward end to the rear are provided at spaced intervals, transverse to the direction of incoming tide flow. These baffles extend downwardly at a forward inclined angle as illustrated to direct the incoming tide flow upwardly through the seed resting in the trays. The combination of the sloping bottom wall of the raft and the graduated length baffles, enables a maximum amount of water to be deflected uniformly through the entire series of trays held in the raft,”).
.

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gollot as modified by Overmyer, Moure, and Fontenay as applied to claim 1 above, and further in view of Blockwick (US 3,708,982 A).
	Regarding claim 5, Gollot as modified discloses the limitations of claim 1, but does not appear to specifically disclose the platform further comprises horizontal tubes placed about a periphery of the platform having a plurality of small diameter tubes hanging therefrom interconnected by a weighted chain forming a protective barrier.
	Blockwick teaches a platform (figure 1, tanker 14) further comprising horizontal tubes (figure 1, modules 10) placed about a periphery of the platform (figures 1-1a) having a plurality of small diameter tubes hanging therefrom (figure 2, lower section 22) interconnected by a weighted chain (figure 2, belt 30) forming a protective barrier (abstract, “A system for containing an oil spill comprising a plurality of barrier modules each composed of a composite structure having a buoyant upper section and a water absorbing lower section which represents concurrently the sole ballast for said upper section and the subsurface barrier for the module.”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gollot as modified and include the platform further comprising horizontal tubes placed about a periphery of the platform having a plurality of small diameter tubes hanging therefrom interconnected by a weighted chain forming a protective barrier, as taught by Blockwick, in order to provide a containment system and barrier which is rugged yet flexible (e.g., Blockwick, column 1, lines 28-32, “It is yet another object of the present invention to provide an oil .

Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive.

In response to Applicant’s argument that none of the references disclose a floating system for fattening for molluscs, for use in a marine environment (Remarks, pg. 4), the Examiner notes that Overmyer teaches a floating system that a person having ordinary skill in the art would be motivated to employ in modifying Gollot (the primary reference), so as to enable the system of Gollot to float or sink in water at a user’s desire. Moreover, Fontenay teaches a floating system for fattening for molluscs, for use in a marine environment (paragraph 0003, “…located at chart zero…,” with chart zero being interpreted as at a water level of 0 meters).

In response to Applicant’s argument that the structural elements of Overmyer are not capable of being easily disassembled to separate a culture load from the platform that supports (Remarks, pg. 6), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the teachings of Overmyer do not need to be bodily incorporated into the structure of the primary reference in order to maintain an obviousness rejection. Overmyer not being easily disassembled is irrelevant here, as the Examiner is not bodily incorporating the structure of Overmyer (e.g., a supporting frame having two flotation tubes and coupling members which couple the tubes to the frame) in order to replace the supporting frame that is already disclosed by Gollott (e.g., Gollott disclose a supporting frame that is capable of being modified via teachings of Overymyer). That being said, the supporting frame of Gollot may include Overmyer’s teachings, with the teachings providing a supporting frame having two flotation tubes and a platform with a lower section possessing coupling members. Also, the Examiner notes that the teachings of Overmyer may be applied to any floating system, as Overmyer relates to the structure of water craft (see Overmyer, column 1, lines 7-10, “The present invention relates to water craft and more particularly to structural elements for constructing pontoon boats, rafts, platforms and similar water craft,” with water crafts able to be considered as floating systems, along with water crafts capable of including floating systems for mollusk fattening). Overall, the teachings of Overmyer would suggest to those of ordinary skill in the art to include its structural elements to the structure of Gollot for the motivation of enabling Gollot to sink and float at a user’s preference, and the teachings of Overmyer do not need to necessarily include the possibility or necessity of bodily incorporation in replacing or modifying structures already disclosed by Gollott.

In response to Applicant’s argument that Overmyer has nothing to do with a floating system for fattening for molluscs (Remarks, pg. 6), the Examiner directs attention to the preamble of claim 1 (“A system of fattening for molluscs, for use in marine environments…,”). According to MPEP 2111.02 (II), “The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999),”).
When read in the context of claim 1, the preamble of claim 1 introduces a system in which molluscs fatten, followed by use of the system being intended to take place in marine environments. The body of claim 1 then includes structural limitations of the system (e.g., compartments, a frame carrying the compartments, the positioning of the compartments, and additional structural details of the frame). So, the claim encompasses structures which would house molluscs, and the molluscs would fatten within the system (i.e., within the compartments). It is noted that mollusc-fattening may include numerous processes, including feeding molluscs and protecting molluscs from harm or damage as they grow. Mollusc-fattening may also happen passively (i.e., if a user were to place molluscs in the compartments, and then leave the molluscs and the compartments on their own in a marine environment, so long as the molluscs receive adequate nutrition in a marine environment and do not experience environmental factors that would harm/damage them, it is foreseeable that the molluscs would grow and thereby fatten with little to no human intervention). Given that “mollusc-fattening” may encompass multiple ways of cultivating molluscs, and that the system is to include “fattening for molluscs” with no definitions for this phrase, the Examiner interprets the system of the preamble to have a purpose of fattening molluscs in a marine environment, with the body of claim 1 showing all of the limitations of the claimed invention. Thus, since claim 1 sets forth the broadest limitations of the claimed invention, and since the preamble merely states a purpose and use of a system, and since the preamble does not provide any distinct definition of any of the claimed invention’s limitations, the preamble is being interpreted as not providing any limitation and significance to the claimed invention. So, Gollot, in combination with the teachings of Overmyer, can be employed in the instant action, as the preamble of claim 1 imparts no significance in requiring the prior art to clearly having something to do with a floating system for fattening for molluscs.
Finally, the teachings of Overmyer, in combination with Gollot, would make the device of Gollot capable of being a floating system for fattening for molluscs (i.e., Gollot’s structure includes compartments that would house and protect molluscs, thereby enabling the molluscs to fatten while preventing negative environmental factors from damaging the molluscs). When combining Gollot and Overmyer references, there would be no structural difference between the structure of amended claim 1 and the structural elements derived from the references.

In response to Applicant’s argument that Quinta lacks some features of Moure (Remarks, pg. 7), the employment of prior art references for a 35 U.S.C 103 rejection of apparatus claims is appropriate so long as the prior art encompasses the structural limitations of the claims. That is, if the instant device of the instant application lacks some features of some prior art references, the prior art references are not necessarily precluded from being used in a 35 U.S.C 103 rejection. 

In response to applicant's arguments against the references individually (Remarks, pgs. 5-8), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the combination of Gollott, Overmyer, Moure, and Fontenay are employed, and they are not employed in a piece-meal fashion. By combining the references, as discussed in the instant action, the instant amended claims (particularly claim 1) may be rejected accordingly.

Overall, the combination of the employed references of the prior art of record would yield an apparatus that would encompass the amended claims, as discussed in the instant action.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647